

116 HR 8640 IH: Scientific Agencies Following Evidence and Guaranteeing that Unscientific Agendas are Refused and Denounced Act of 2020
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8640IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Rush (for himself, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cohen, Mr. García of Illinois, Ms. Jackson Lee, Ms. Roybal-Allard, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish the Public Health Oversight Panel to advise the agencies of the Public Health Service regarding the scientific basis for their actions, and for other purposes.1.Short titleThis Act may be cited as the Scientific Agencies Following Evidence and Guaranteeing that Unscientific Agendas are Refused and Denounced Act of 2020 or the SAFEGUARD Act of 2020.2.Public Health Oversight PanelPart B of title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the following:249.Public Health Oversight Panel(a)EstablishmentThere is established a permanent panel to be known as the Public Health Oversight Panel (in this section referred to as the Panel).(b)DutiesThe Panel shall—(1)in consultation with public health advisory committees determined by the Panel, advise the agencies of the Public Health Service regarding the scientific basis for their actions; and(2)during public health emergencies—(A)review regulations, guidance, and orders of the agencies of the Public Health Service, as described in subsection (c); and(B)as appropriate, make determinations pursuant to subsection (c)(2).(c)Review during public health emergenciesBeginning not later than 3 months after the date of the enactment of this section, the head of each agency of the Public Health Service shall—(1)before issuing any final regulation, guidance, or order relating to a public health emergency, during such public health emergency, give the Panel an opportunity to review, in consultation with public health advisory committees determined by the Panel, the scientific basis underlying the regulation, guidance, or order, including access to any relevant data in the possession of the agency; and(2)refrain from issuing such regulation, guidance, or order if the Panel determines that—(A)such scientific basis is incorrect; or(B)the evidence in support of such scientific basis is insufficient.(d)MembershipThe Panel shall be composed of—(1)the Assistant Secretary for Health, who shall serve as the Chair of the Panel; and(2)6 experts who each have experience in scientific review or oversight, to be appointed by the President, with the advice and consent of the Senate, from a list of individuals jointly nominated for appointment by—(A)the Speaker of the House of Representatives;(B)the minority leader of the House of Representatives;(C)the majority leader of the Senate; and(D)the minority leader of the Senate.(e)Committee consultationIn nominating individuals under subsection (d), the Speaker of the House of Representatives, the minority leader of the House of Representatives, and the majority and minority leaders of the Senate shall consult with—(1)the Committee on Energy and Commerce of the House of Representatives; and(2)the Committee on Health, Education, Labor, and Pensions of the Senate.(f)Terms(1)In generalExcept as provided in paragraphs (2) and (3), members of the Panel shall be appointed for a term of 6 years and may be reappointed.(2)Terms of initial appointeesAs designated by the President at the time of appointment, of the members first appointed—(A) 2 members shall be appointed for a term of 2 years;(B) 2 members shall be appointed for a term of 4 years; and(C) 2 members shall be appointed for a term of 6 years.(3)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.(g)Basic pay(1)Rates of payTo the extent or in the amounts provided in advance in appropriation Acts, except as provided in paragraph (2), members of the Panel shall each be paid at a rate equal to the rate of basic pay for level III of the Executive Schedule.(2)Prohibition of additional compensation of Federal employeesMembers of the Panel who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Panel.(3)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(h)QuorumA majority of the members serving on the Panel shall constitute a quorum.(i)MeetingsThe Panel shall meet at the call of the Chair or a majority of its members.(j)Director and staff(1)DirectorThe Panel shall have a Director who shall be appointed by the Chair, in consultation with the other members of the Panel.(2)StaffThe Director of the Panel may appoint such additional personnel as may be appropriate to carry out this section.(3)CompensationThe Panel shall fix the compensation of the Director and other personnel of the Panel in accordance with title 5, United States Code, except that the rate of pay for the Director and other personnel may not exceed the rate payable for level IV of the Executive Schedule under section 5315 of that title.(k)Security clearance(1)Panel members and Director clearancesTo be eligible for appointment under subsection (d)(2) to serve as a member of the Panel, and to be eligible to serve as the Director and as other personnel of the Panel, an individual shall be eligible for the necessary security clearance.(2)Accelerated processingThe appropriate Federal agencies or departments shall cooperate with individuals referred to in paragraph (1) in expeditiously providing to such individuals security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this section without the appropriate security clearances.(l)Experts and consultantsSubject to rules prescribed by the Panel, the Panel may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate payable for level IV of the Executive Schedule under section 5315 of that title.(m)Staff of Federal agenciesUpon request of the Panel, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Panel to assist it in carrying out its duties under this section.(n)Powers of the Panel(1)Hearings and sessionsThe Panel may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Panel considers appropriate. The Panel may administer oaths or affirmations to witnesses appearing before it.(2)Powers of members and agentsAny member or agent of the Panel may, if authorized by the Panel, take any action which the Panel is authorized to take by this section.(3)Obtaining official dataThe Panel may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chair of the Panel, the head of that department or agency shall furnish that information to the Panel. The Panel shall keep any information secured under this paragraph confidential to the same extent as the department or agency from which the information was secured is required by applicable law to keep such information confidential.(4)Uses and disclosures for public health activitiesFor purposes of section 164.512 of title 45, Code of Federal Regulations (and any successor regulation) the Panel is deemed to be a public health authority.(5)MailsThe Panel may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(6)Subpoena power(A)In generalThe Panel may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter about which the Panel is authorized by this section to advise the agencies of the Public Health Service. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.(B)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under subparagraph (A), the Panel may apply to a United States district court for an order requiring that person to appear before the Panel to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.(C)Service of subpoenasThe subpoenas of the Panel shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.(D)Service of processAll process of any court to which application is made under subparagraph (B) may be served in the judicial district in which the person required to be served resides or may be found.(o)Public health emergency definedIn this section, the term public health emergency means a public health emergency for which a declaration is in effect under section 319..